PSM-039                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-2331
                                     ___________

                               ALBENIS PITERS-ROSA,
                                                 Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                      Respondent
                    ____________________________________

                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A098-032-222)
                Immigration Judge: Honorable Margaret R. Reichenberg
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 2, 2013

               Before: RENDELL, FISHER and GARTH, Circuit Judges

                            (Opinion filed: January 11, 2013)
                                     ___________

                              OPINION OF THE COURT
                                   ___________

PER CURIAM

      Albenis Pieters-Rosa is a citizen of the Netherlands who is removable for being

present without valid entry documents. See 8 U.S.C. § 1182(a)(7)(A)(i)(I). He applied

for cancellation of removal under 8 U.S.C. § 1229b(b) and other relief not now relevant.
That application required him to show that his removal “would result in exceptional and

extremely unusual hardship” to his qualifying relatives, in this case his United States

citizen wife and children. 8 U.S.C. § 1229b(b)(1)(D). The Immigration Judge, after

hearing testimony and applying the standard set forth in In re Monreal-Aguinaga, 23 I. &

N. Dec. 56 (BIA 2001), and In re Recinas, 23 I. & N. Dec. 467 (BIA 2002), concluded

that Pieters-Rosa had not demonstrated the requisite hardship, denied his application, and

ordered his removal to the Netherlands. The Board of Immigration Appeals affirmed,

and Pieters-Rosa petitions for review. The Government has filed a motion to dismiss on

the ground that we lack jurisdiction. We agree.

       Pieters-Rosa’s sole argument on review is that the Agency erred in denying his

cancellation application because “[t]he record shows that Petitioner did substantiate the

hardship requirement[.]” As the Government argues, we lack jurisdiction to review the

discretionary denial of cancellation of removal, including the Agency’s determination

that a petitioner did not show sufficient hardship. See 8 U.S.C. § 1252(a)(2)(B)(i); Patel

v. Att’y Gen., 619 F.3d 230, 232 (3d Cir. 2010). We retain jurisdiction in this context

only to review colorable constitutional claims or questions of law. See 8 U.S.C. §

1252(a)(2)(D); Patel, 619 F.3d at 232. Pieters-Rosa has not raised any such claims or

questions, colorable or otherwise. Instead, his sole argument is that he “met [his] burden

of showing an exceptional hardship. We do not have jurisdiction to review this claim

because it challenges a discretionary determination and does not present a constitutional

question or a question of law.” Patel, 619 F.3d at 233. Thus, the Government’s motion is
                                             2
granted and the petition will be dismissed.




                                              3